NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 4, 2021 *
                                Decided August 5, 2021

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 21-1064

VICTOR M. CROWN, II, Independent                  Appeal from the United States Tax
Administrator, Estate of Lourdes                  Court.
Theodossis, deceased,
     Petitioner-Appellant,                        No. 7934-11

      v.                                          Maurice B. Foley,
                                                  Chief Judge.
COMMISSIONER OF INTERNAL
REVENUE,
    Respondent-Appellee.
                                       ORDER

       Victor Crown appeals the denial of his two motions to “reopen” a case the Tax
Court dismissed for lack of jurisdiction a decade ago. Because Crown’s appeal is
frivolous, we affirm and order him to show cause why we should not impose sanctions.

     In 2011, Crown filed a petition in Tax Court on behalf of the estate of Lourdes
Theodossis, his mother. He sought to dispute taxes assessed to the estate in 2003, 2004,


      * We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 21-1064                                                                        Page 2

and 2006, but he did not submit any notice of determination or deficiency from the
Internal Revenue Service, as required to confer jurisdiction on the Tax Court.
See 26 U.S.C. §§ 6213(a), 6330(d)(1), 7442; Adolphson v. Comm’r, 842 F.3d 478, 484–85
(7th Cir. 2016). The court therefore dismissed the petition.

       Nearly a decade later, in 2020, Crown filed two motions to reopen the case. Each
said nothing about the Tax Court’s jurisdiction; both were largely unintelligible. From
what we can glean, Crown sought larger deductions on the estate’s tax returns dating
back to 1996. For authority, he invoked Tax Court Rule 262, which applies exclusively to
cases deferring tax payments for an estate’s interest in a closely held business.
See 26 U.S.C. §§ 6166, 7481(d). The Tax Court summarily denied both motions.

       Crown appeals, but to the extent we can understand his brief, his arguments are
frivolous. Crown first baldly asserts that his motions were timely. But Tax Court
Rules 161 and 162 require that any motions to reconsider, vacate, or revise a decision be
filed within 30 days, absent permission of the court. Crown lacked permission, and he
missed the deadline by close to a decade. Next, Crown insists the Tax Court should
have reopened the case because the IRS misstated his father’s death date by two weeks
in an unspecified “legal motion.” That date had no bearing on the Tax Court’s
jurisdiction. Finally, Crown contends that the Tax Court violated Circuit Rule 50 by not
giving reasons for refusing his tardy motions. But even were we to assume Circuit
Rule 50 applies to the Tax Court, see FED. R. APP. P. 14, or to orders resolving post-
judgment motions, see Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008), the
motions were so plainly deficient that we may infer the Tax Court’s reasons. See id.

        We affirm the Tax Court’s orders. We have repeatedly warned Crown that his
pattern of frivolous litigation is sanctionable. See 26 U.S.C. § 7482(c)(4); FED. R. APP.
P. 38. Indeed, we fined him $500 in May 2012, In re Crown, No. 12-1676, and again in
April 2018, In re Crown, No. 18-1610. And we reminded him in August 2020 that
sanctions would follow if he continued to file frivolous papers in our court. Crown
v. Comm’r, No. 19-2412. We therefore give Crown 14 days to show cause why we should
not sanction him $5,000—the presumptive fine for a frivolous tax appeal, see Veal-Hill
v. Comm’r, 976 F.3d 775, 775 (7th Cir. 2020)—and impose a filing bar until he pays that
sum in full. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).